Exhibit 10P

FIRST AMENDMENT TO

PURCHASE AND SALE CONTRACT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this "First Amendment") is
made and entered into as of the 6th day of May, 2009 (the "First Amendment
Date"), by and between PLAINVIEW APARTMENTS, L.P., a South Carolina limited
partnership, having an address at 4582 South Ulster Street Parkway, Suite 1100,
Denver, Colorado 80237 ("Seller"), and NTS-PLAINVIEW ASSOCIATES, a Kentucky
limited partnership, having a principal address at 1000 Stone Springs Way,
Louisville, Kentucky 40223 ("Purchaser").

RECITALS

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract dated as of April 6, 2009 (the "Contract") with respect to the
sale of certain Property identified therein.  Any capitalized term used, but not
otherwise defined herein, shall have the meaning set forth in the Contract.

            WHEREAS, Seller and the Purchaser have agreed to modify the Purchase
Price under the Contract, among other items, as more particularly set forth
herein.

            NOW, THEREFORE, in consideration of the Contract, the covenants,
promises, agreements, and conditions contained herein, and for other good and
valuable consideration, the receipt, sufficiency, and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.                  Purchase Price.  The Purchase Price as stated in Section 2.2
of the Contract is hereby amended to delete "$21,035,000" and substitute
"$20,535,000."

2.                  Feasibility Period.  The Feasibility Period under the
Contract shall be deemed to have expired for all purposes under the Contract on
the First Amendment Date.  Purchaser hereby agrees that it has completed its
review of the Property and hereby waives its right to further object (pursuant
to Sections 3.2 or 4.3 of the Contract or otherwise) to any matter concerning
the Title Documents, the Survey, the Property Contracts, the Leases, the
Miscellaneous Property Assets, the physical condition of the Property, or
otherwise with respect to the Property; provided, however, that the foregoing
waiver shall not waive any of Purchaser's express rights under the Contract
which are applicable to the time period following expiration of the Feasibility
Period.

3.         Property Contracts Notice.   Seller hereby accepts this Amendment as
Purchaser’s Contracts Notice to terminate all Property Contracts, except for the
Coinmach and Protection One (alarm system) contracts.

4.         Ratification of Contract.  All terms and provisions of the Contract
not specifically modified or amended by this First Amendment shall remain in
full force and effect, and the Contract, as expressly modified herein, is hereby
ratified, confirmed and approved in all respects by the parties hereto.

3.                  Miscellaneous.  The following provisions shall apply with
respect to this First Amendment:

(a)                Full Force and Effect; Conflict.  Except as amended by this
First Amendment, the Contract, as modified herein, remains in full force and
effect and is hereby ratified by Seller and Buyer.  In the event of any conflict
between the Contract and this First Amendment, the terms and conditions of this
First Amendment shall control.

(b)               Capitalized Terms.  Capitalized terms not defined herein shall
have the same meaning as set forth in the Contract.

(c)                Entire Contract.  The Contract, as amended by this First
Amendment, contains the entire agreement of Seller and Buyer with respect to the
subject matter hereof, and may not be amended or modified except by an
instrument executed in writing by Seller and Buyer.

(d)               Governing Law.  This First Amendment shall be governed by and
construed in accordance with the laws of the Commonwealth of Kentucky.

(e)                Counterparts.  This First Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

(f)                 Facsimile/.pdf Signatures.  This First Amendment may be
executed by facsimile and/or .pdf signatures which shall be binding as originals
on the parties hereto.

[remainder of this page intentionally left blank]


 

            NOW, THEREFORE, the parties hereto have executed this First
Amendment as of the First Amendment Date.

 

SELLER:

 

                                                            PLAINVIEW
APARTMENTS, L.P.,

                                                            a South Carolina
limited partnership

 

                                                            By:       NEW
PLAINVIEW GP, L.L.C.,

                                                                        a South
Carolina limited liability company,

                                                                        its
general partner

 

                                                                       
By:       DAVIDSON DIVERSIFIED REAL

                                                                                   
ESTATE III, L.P.,

                                                                                   
a Delaware limited partnership,

                                                                                   
its manager member

 

                                                                                   
By:       DAVIDSON DIVERSIFIED

                                                                                               
PROPERTIES, INC.,

                                                                                               
a Tennessee corporation,

                                                                                               
its managing general partner

 

 

                                                                                               
By: /s/Brian J. Bornhorst

                                                                                               
Name: Brian J. Bornhorst

                                                                                               
Title: Vice President

 

 

PURCHASER:

 

                                                            NTS-PLAINVIEW
ASSOCIATES,

                                                            a Kentucky limited
partnership,

                                                           

                                                            By: NTS Capital
Corporation, its General Partner

 

                                                            By:  /s/Neil A.
Mitchell

                                                            Name:  Neil A.
Mitchell

                                                            Title:  Senior Vice
President

 

 